J. B. McPHERSON, District Judge.
The libelant’s arrest, which was acquiesced in (and .probably procured) by the respondent, was made without a warrant, and, .as no legal justification has been shown for an arrest without process, the charge of false imprisonment must therefore be sustained. But this offense, I think, is only chargeable against the respondent during the period between September 5th and September 23d. He had nothing to do with what took place on and after the last-named date. The libelant is entitled to some damages; but his admitted misconduct and his insubordinate behavior were so exasperating, to say the least, that the amount to be awarded should be very moderate.
A decree may be entered in his' favor for $25, with costs.